Citation Nr: 0916768	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-03 089	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD) 
and gastritis, to include as secondary to medication taken 
for service-connected residuals of a crush injury to the 
right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active honorable active service from April 
1979 to April 1988, with additional service under other than 
honorable conditions until July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran submitted a claim for total rating 
for compensation based on unemployability.  This claim does 
not appear to have yet been adjudicated.  It is referred to 
the agency of original jurisdiction for such adjudication.

This matter was previously remanded by the Board in August 
2008 to schedule the Veteran for a videoconference hearing at 
the RO before a Veterans Law Judge.  The hearing was 
scheduled in December 2008 but the Veteran failed to appear 
for the hearing.  He has not requested that the hearing be 
rescheduled or shown good cause as to why he failed to appear 
for the hearing.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran maintains that he currently has a 
gastrointestinal disorder, to include GERD and/or gastritis, 
as a result of medication taken for his service-connected 
right hand injury residuals.  

In a February 2005 VA treatment record, the Veteran was noted 
to have had gastritis secondary to ibuprofen and GERD (by 
history, no pH testing evident).  At the time of a January 
2003 VA examination The Veteran was reported to be taking 
heavy does of Ibuprofen for his severe crush injury at the 
time of a June 2003 VA examination for his right hand crush 
injury.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

VA outpatient treatment records have contained diagnoses of 
GERD and gastritis, with one treatment records noting the 
Veteran to have had gastritis secondary to Ibuprofen.  Such 
evidence is sufficient to trigger VA's duty to provide an 
examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  An examination is needed to determine whether the 
Veteran  has a current gastrointestinal disorder, including 
GERD and/or gastritis, and, if so, whether the disability is 
related to service or to a service-connected disorder.

The claims folder also makes reference to the Veteran having 
been found to be unable to work by the Social Security 
Administration (SSA).  VA has a duty to obtain SSA decisions 
as well as the medical records underlying those decisions.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any 
award and all medical records associated 
with the Veteran's claim for SSA benefits 
and associate them with the claims 
folder.  

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current gastrointestinal disorder, 
to include GERD and gastritis.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current gastrointestinal 
disorder, if found, is related to the 
Veteran 's period of active service?  If 
not, is it at least as likely as not that 
the Veteran 's service-connected 
residuals of a right hand crush injury, 
to include medication taken for such 
residuals, caused or aggravated 
(permanently worsened) any current 
gastrointestinal disorder, to include 
GERD and/or gastritis?  The examiner 
should provide rationales for these 
opinions.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

